UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1390


CARLA T. LEWIS,

                    Plaintiff - Appellant,

             v.

MICHELLE DAVIS, Insurance Agent/CISR Elite; RIVERLAND INSURERS,
Insurance Company; CROXTON, ELLIOTT AND DAINGERFIELD, INC., trading
as Riverland Insurers; ROY SMITH, AIC-VPIA; VIRGINIA PROPERTY
INSURANCE ASSOCIATION INC.,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. David J. Novak, District Judge. (3:20-cv-00591-DJN)


Submitted: June 29, 2021                                          Decided: July 1, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carla T. Lewis, Appellant Pro Se. Tracy Taylor Hague, Richmond, Virginia, Michael
David Pierce, VANDEVENTER BLACK, LLP, Norfolk, Virginia; Gary Robert Reinhardt,
KALBAUGH, PFUND & MESSERSMITH, PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carla T. Lewis seeks to appeal the district court’s order granting Defendants’

motions to dismiss Lewis’ complaint alleging Defendants failed to properly address water

damage and mold in Lewis’ home. We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on February 2, 2021. Lewis filed the notice of

appeal on March 22, 2021. See Fed. R. App. P. 4(d) (providing notice of appeal mistakenly

filed in court of appeals is considered filed in district court on date so noted). Because

Lewis failed to file a timely notice of appeal or to obtain an extension or reopening of the

appeal period, we grant Appellees’ motions to dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2